DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 1/18/2022 has been entered. Claims 1, 3-4 are amended. Claim 9 is newly added. Claims 1, 3-4, 6-9 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Frye (US 2014/0142805) and further in view of Powers (US 2007/0002032), and Betancourt (US 2018/0088661).
Regarding claim 1, Frye discloses a system for improving automobile safety, comprising: 
an infotainment device positioned along a vehicle (via display 62 of vehicle infotainment, Para. 27); 
a control area network BUS (CAN BUS) in operable communication with the infotainment device interconnecting subsystems of the vehicle (via vehicle bus 50, Para. 41); 
an event handler in operative communication with the CAN BUS that generates data about driving condition events associated with the vehicle (software programs may include computer-readable instructions for comparing data received by the in-vehicle controller 14 with preset metrics stored in the memory 34, Para. 18); and 
a processor in operable connection with the infotainment device and the event handler, the processor configured to modify access to the infotainment device based on the data provided by the event handler (if the categorized driving behavior is mediocre or bad, unacceptable, etc. (e.g., because the data SD did not match enough, if any, positive metrics), the signal that is sent will be a deny access signal, Para. 75),
the processor further configured to: 
extract features from the data associated with predetermined driving conditions (Para. 42, 45); and 
apply the features to a classifier to output a driving condition classification from the data (the data SD is processed in order to classify the overall driving behavior. In an example, the data SD received by the in-vehicle controller 14 is compared with positive metrics and/or negative metrics in order to categorize the driving behavior of the driver D, Para. 45).

Powers teaches a system to improve safety of a vehicle by classifying a driving condition and limiting the maximum number of steps a driver is allowed to interact with an infotainment device in the classified driving condition (via the system performs two tests during step 110--the system tests whether the current vehicle is greater than five miles per hour; and whether the specified DW criterion has been exceeded. The speed threshold of five miles per hour is merely an example; the threshold may be used to prevent feature lockout at very low speeds. Assuming that the vehicle is traveling faster than five miles per hour, if the interactions do not meet the display lockout criteria (step 115), there is no display lockout and the adaptive system allows display changes in response to pressing of the buttons. If the adaptive system determines that the display lockout criteria has been met (step 120), the display is disabled or locked out from responding to pressed buttons for a timed interval or display lockout time period (step 125), see Para. 22 and 7).
 From the teachings of Powers, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the Frye to include wherein the driving condition classification corresponds to a predetermined maximum number of steps a driver should interact with the infotainment device in order to improve safety by restricting distracting interactions.
The combination of Frye and Powers fail to teach generate data includes traffic condition events, and extract features includes traffic conditions, and apply the features to a classifier to output a traffic condition classification from the data, wherein condition classification includes traffic condition to limit driver interaction with the infotainment device.
Betancourt teaches a system to generate data includes traffic condition events, and extract features includes traffic conditions, and apply the features to a classifier to output a traffic condition 
From the teachings of Betancourt, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Frye and Powers to include generate data includes traffic condition events, and extract features includes traffic conditions, and apply the features to a classifier to output a traffic condition classification from the data, wherein condition classification includes traffic condition to limit driver interaction with the infotainment device in order to improve safety by limiting distractions from an electronics device when traffic conditions are bad.
Regarding claim 3, the combination of Frye, Powers and Betancourt discloses the traffic condition classification defines a predetermined limitation to interaction between a driver and the infotainment device (when the signal sent is a deny access signal, the in -vehicle infotainment controller 56 will continue to deny the driver D access to particular infotainment functions F or to particular numbers or ranges associated with the infotainment function F, Para. 80 of Frye and Para. 76 of Betancourt).

Claims 4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Frye, Betancourt and Powers, and further in view of Dias (US 2017/0120749).
Regarding claims 4, 7, Frye, Powers and Betancourt discloses the processor is configured to: temporarily disable certain features of the infotainment device after the output of the traffic condition classification (the access to the infotainment function F may be limited access until the driver D exhibits less than suitable driving behavior, or limited access for the driving event, Para. 77; and Para. 76 of Betancourt). 
But fails to disclose disable for a predetermined period of time.

From the teachings of Dias, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Frye, Betancourt and Powers to include disable for a predetermined period of time in order to grant access to the infotainment device when the driver is driving well and the traffic conditions are good.
Regarding claim 6, Frye fails to disclose the processor is configured to: assign information about events of the event handler into a queue, the queue defining a predetermined maximum number of events; and modify the access to the infotainment device where the queue fully populates within a predetermined maximum amount of time.
 Dias teaches inhibiting a vehicle infotainment device when a maximum frequency a driver should interact with the infotainment device is detected (via driver looking at A.sub.9 detected too frequently, Para. 12, 104, and Abstract).
From the teachings of Dias, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Frye, Betancourt, Power to include the processor is configured to: assign information about events of the event handler into a queue, the queue defining a predetermined maximum number of events; and modify the access to the infotainment device where the queue fully populates within a predetermined maximum amount of time in order to prevent drivers from being distracted, thereby improve safety.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frye in view of Power, Betancourt and Dias, and further in view of Demeniuk (US 9,224,289) and Aoki (US 2011/0029185).

Demeniuk teaches a vehicle system including an additional infotainment device in operable communication with the processor and the infotainment device, and wherein the processor is further to: identify a presence of a passenger in the vehicle (via sensor in passenger seat 802, col. 17, lines 26-31), disable features of the infotainment device, and delegate the features as disabled to the additional infotainment device for access and control by the passenger (col. 6, line 65 to col. 7, line 13; and col. 16, line 62 to col. 17, line 1).
From the teachings of Demeniuk, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Frye, Power, Betancourt and Dias to include an additional infotainment device in operable communication with the processor and the infotainment device, and wherein the processor is further to: identify a presence of a passenger in the vehicle, disable features of the infotainment device, and delegate the features as disabled to the additional infotainment device for access and control by the passenger in order to allow access to the passenger only, thereby improve safety.
The combination of Frye, Powers, Dias and Demeniuk fails to disclose access and control by the passenger for a predetermined period of time.
Aoki teaches permitting access and control of a vehicle infotainment system for a predetermined period of time (The display permission period may be defined as a predetermined time as illustrated in FIG. 19, Para. 180 and Abstract).
.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection relies on a new reference not presented before.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art related to preventing unsafe device usage in a vehicle: US 6502022, US 2014/0081517.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/YONG HANG JIANG/Primary Examiner, Art Unit 2689